          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 1 of 54


 1   Maurice B. VerStandig, Esq.
     Admitted Pro Hac Vice
 2   The VerStandig Law Firm, LLC
 3
     1452 W. Horizon Ridge Pkwy, #665
     Henderson, Nevada 89012
 4   Telephone: 301-444-4600
     Facsimile: 301-576-6885
 5   E-mail: mac@mbvesq.com
     Counsel for the Plaintiffs
 6

 7
                              UNITED STATES DISTRICT COURT
 8
                            EASTERN DISTRICT OF CALIFORNIA
 9
     VERONICA BRILL; KASEY LYN MILLS;         Case No. 2:19-cv-02027-WBS-AC
10   MARC GOONE; NAVROOP SHERGILL;
     JASON SCOTT; AZAAN NAGRA; ELI            The Honorable William B. Shubb
11   JAMES; PHUONG PHAN; JEFFREY
     SLUZINSKI; HARLAN KARNOFSKY;             FIRST AMENDED COMPLAINT AND
12
     NATHAN PELKEY; MATTHEW ALLEN             DEMAND FOR TRIAL BY JURY
13   HOLTZCLAW; JON TUROVITZ; ROBERT
     YOUNG; BLAKE ALEXANDER KRAFT;            CAUSES OF ACTION:
14   JAMAN YONN BURTON; MICHAEL               1. VIOLATION OF THE RACKETEER
     ROJAS; HAWNLAY SWEN; THOMAS              INFLUENCED CORRUPT ORGANIZATION
15   MORRIS III; PAUL LOPEZ; ROLANDO          ACT AS CODIFIED AT SECTION 1962(C)
     CAO; BENJAMIN JACKSON; HUNG SAM;         OF TITLE 18 OF THE UNITED STATES
16
     COREY CASPERS; ADAM DUONG;               CODE
17   DUSTIN MCCARTHY; CHOU VINCE              2. FRAUD
     XIONG; BRIAN OLSON; CAMERON              3. NEGLIGENT MISREPRESENTATION
18   SMITH; JORDAN DIAMOND; ARONN             4. NEGLIGENCE PER SE
     SOLIS; ALISHA DANIELS-DUCKWORTH;         5. UNJUST ENRICHMENT
19   CHRISTIAN SOTO VASQUEZ; ANDREW           6. NEGLIGENCE
     HERNANDEZ; DARRELL STEED; ARISH S.       7. CONSTRUCTIVE FRAUD
20
     NAT; KYLE KITAGAWA; BRIAN MICHAEL        8. FRAUD
21
     RAASCH; ZEEV MALKIN; DAVID               9. LIBEL
     CRITTENTON; PATRICK LAFFEY; PARAS        10. CONSUMER LEGAL REMEDIES ACT
22   SINGH; FIRAS BOURI; IDRIS M. YONISI;     11. NEGLIGENCE PER SE
     JOSHUA WHITESELL; DAVID DUARTE;
23   HARUN UNAI BEGIC; BRAD KRAFT;
     TAYLOR CARROLL; ELIAS ABOUFARES;
24   TYLER DENSEN; ANDREW LOK; JAKE
     ROSENSTIEL; ANTHONY AJLOUNY;
25
     HECTOR MARTIN; DALE MENGHE;
26   SCOTT SCHLEIN; AUGUSTE SHASTRY;

27
                  FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 1
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 2 of 54


 1   NICHOLAS COLVIN; JASON MARKWITH;
     BRIAN WATSON; SHANE GONZALES;
 2   KATHERINE STAHL; MIKE NELSON;
 3
     BRANDON STEADMAN; BRYANT
     MILLER; HONG MOON; MATTHEW
 4   GOUGE; NICHOLAUS WOODERSON;
     CARLOS WELCH; ARIEL REID; DAN
 5   MAYER; ANTHONY GIGLINI; RYAN
     JACONETTI; ARIEL CRIS MANIPULA;
 6   TRENTON SIDENER; JAMES JOHN
     O’CONNOR; PATRICK VANG; MARCUS
 7
     DAVIS; ADAM COHEN; DERICK COLE;
 8   AARON MCCORMACK; BRENNEN
     ALEXANDER COOK; MICHAEL
 9   PHONESAVANH RASPHONE; BENJAMIN
     TENG; SCOTT SORENSON; ANTHONY
10   HUGENBERG; BILLY JOE MESSIMER
11                 Plaintiffs,
12
     vs.
13
     MICHAEL L. POSTLE; KING’S CASINO,
14   LLC D/B/A STONES GAMBLING HALL;
     JUSTIN F. KURAITIS; JOHN DOES 1-10;
15   JANE DOES 1-10
16                 Defendants.
17
            Come now Veronica Brill (“Ms. Brill”), Kasey Lyn Mills (“Ms. Mills”); Marc Goone
18
     (“Mr. Goone”), Navroop Shergill (“Mr. Shergill”); Jason Scott (“Mr. Scott”); Azaan Nagra (“Mr.
19
     Nagra”); Eli James (“Mr. James”); Phuong Phan (“Mr. Phan”); Jeffrey Sluzinski (“Mr.
20
     Sluzinski”), Harlan Karnofsky (“Mr. Karnofsky”); Nathan Pelkey (“Mr. Pelkey”); Matthew
21
     Allen Holtzclaw (“Mr. Holtzclaw”); Jon Turovitz (“Mr. Turovitz”); Robert Young (“Mr.
22

23   Young”); Blake Alexander Kraft (“Mr. Kraft”); Jaman Yonn Burton (“Mr. Burton”); Michael

24   Rojas (“Mr. Rojas”); Hawnlay Swen (“Mr. Swen”); Thomas Morris III (“Mr. Morris”); Paul

25   Lopez (“Mr. Lopez”); Rolando Cao (“Mr. Cao”); Benjamin Jackson (“Mr. Jackson”); Hung Sam
26

27
                   FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 2
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 3 of 54


 1   (“Mr. Sam”); Corey Caspers (“Mr. Caspers”); Adam Duong (“Mr. Duong”); Dustin McCarthy
 2   (“Mr. McCarthy”); Chou Vince Xiong (“Mr. Xiong”); Brian Olson (“Mr. Olson”); Cameron
 3
     Smith (“Mr. Smith”); Jordan Diamond (“Mr. Diamond”); Aronn Solis (“Mr. Solis”); Alisha
 4
     Daniels-Duckworth (“Ms. Daniels-Duckworth”); Christian Soto Vasquez (“Mr. Vasquez”);
 5
     Andrew Hernandez (“Mr. Hernandez”); Darrell Steed (“Mr. Steed”); Arish S. Nat (“Mr. Nat”);
 6
     Kyle Kitagawa (“Mr. Kitagawa”); Brian Michael Raasch (“Mr. Raasch”); Zeev Malkin (“Mr.
 7

 8   Malkin”); David Crittenton (“Mr. Crittenton”); Patrick Laffey (“Mr. Laffey”); Paras Singh (“Mr.

 9   Singh”); Firas Bouri (“Mr. Bouri”); Idris M. Yonisi (“Mr. Yonisi”); Joshua Whitesell (“Mr.

10   Whitesell”); David Duarte (“Mr. Duarte”); Harun Unai Begic (“Mr. Begic”); Brad Kraft (“Mr.
11
     Kraft”); Taylor Carroll (“Mr. Carroll”); Elias AbouFares (“Mr. AbouFares”); Tyler Denson
12
     (“Mr. Denson”); Andrew Lok (“Mr. Lok”); Jake Rosenstiel (“Mr. Rosenstiel”); Anthony
13
     Ajlouny (“Mr. Ajlouny”); Hector Martin (“Mr. Martin”); Dale Menghe (“Mr. Menghe”); Scott
14
     Schlein (“Mr. Schlein”); Auguste Shastry (“Mr. Shastry”); Nicholas Colvin (“Mr. Colvin”);
15

16
     Jason Markwith (“Mr. Markwith”); Brian Watson (“Mr. Watson”); Shane Gonzales (“Mr.

17   Gonzalez”); Katherine Stahl (“Ms. Stahl”); Mike Nelson (“Mr. Nelson”); Brandon Steadman

18   (“Mr. Steadman”); Bryant Miller (“Mr. Miller”); Hong Moon (“Mr. Moon”); Matthew Gouge
19   (“Mr. Gouge”); Nicholaus Wooderson (“Mr. Wooderson”); Carlos Welch (“Mr. Welch”); Ariel
20
     Reid (“Mr. Reid”); Dan Mayer (“Mr. Mayer”); Anthony Giglini (“Mr. Giglini”); Ryan Jaconetti
21
     (“Mr. Jaconetti”); Ariel Cris Manipula (“Mr. Manipula”); Trenton Sidener (“Mr. Sidener”);
22
     James John O’Connor (“Mr. O’Connor”); Patrick Vang (“Mr. Vang”); Marcus Davis (“Mr.
23
     Davis”); Adam Cohen (“Mr. Cohen”); Derick Cole (“Mr. Cole”); Aaron McCormick (“Mr.
24

25   McCormick”); Brennen Alexander Cook (“Mr. Cook”); Michael Phonesavnh Rasphone (“Mr.

26   Rasphone”); Benjamin Teng (“Mr. Teng”); Scott Sorenson (“Mr. Sorenson”); Anthony

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 3
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 4 of 54


 1   Hugenberg (“Mr. Hugenberg”); and Billy Joe Messimer (“Mr. Messimer”) (collectively, the
 2   “Plaintiffs,” with each sometimes being known as a “Plaintiff”), by and through counsel, The
 3
     VerStandig Law Firm, LLC, pursuant to Federal Rule of Civil Procedure 15(a)(1)(B) and Local
 4
     Rule 220, and as and for their first amended complaint (the “Complaint”) against Michael L.
 5
     Postle (“Mr. Postle”), King’s Casino, LLC d/b/a Stones Gambling Hall (“Stones”), Justin F.
 6
     Kuraitis (“Mr. Kuraitis”), John Does 1-10 and Jane Does 1-10 (Mr. Postle, Stones, Mr. Kuraitis,
 7

 8   John Does 1-10, and Jane Does 1-10 being collectively known as the “Defendants,” and each

 9   sometimes being known as a “Defendant”) state as follows:

10                                             Introduction
11
            1.      This case concerns Mr. Postle’s systematic use of one or more electronic devices,
12
     for purposes of cheating, while playing in broadcast games of poker, to steal hundreds of
13
     thousands of dollars from fellow players, together with Stones’ collection of administrative fees,
14
     to operate those broadcast games of poker as putatively secure and fair contests, despite being on
15

16
     notice of Mr. Postle’s cheating.

17          2.      All poker games at issue herein occurred at Stones’ eponymous facility in Citrus

18   Heights, California; as concerns and suspicions about Mr. Postle’s cheating were repeatedly
19   brought to Stones’ management, the casino operator habitually sought to downplay such
20
     concerns while simultaneously promoting Mr. Postle as an idiosyncratically gifted individual
21
     imbued with poker skills so immense as to be incomprehensible to the average person.
22
            3.      By downplaying concerns and, in so doing, allowing Mr. Postle to continue
23
     cheating, Stones was able to enrich itself by continuing to collect a so-called “rake” from the
24

25   Plaintiffs herein, even though they would not have participated in games with Mr. Postle – and

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 4
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 5 of 54


 1   thusly not permitted Stones to enrich itself off of such games – had they known of Mr. Postle’s
 2   cheating.
 3
            4.      Rather than investigate Mr. Postle’s cheating or ban him from playing in poker
 4
     games, Stones continued to promote Mr. Postle as an in-house celebrity of sorts, going so far as
 5
     to allow him to begin hosting his own poker games and, upon information and belief,
 6
     compensating him as an employee of Stones for his work hosting and promoting those games (in
 7

 8   which many of the Plaintiffs herein continued to be systematically victimized).

 9          5.      When Ms. Brill made public her concerns of cheating, in late September 2019,

10   Stones initially responded by indicating her observations to be “completely fabricated;” only
11
     after the ad hoc poker community proceeded to investigate such allegations in myriad public
12
     forums, and confirmed Mr. Postle to be engaged in demonstrative cheating, did Stones announce
13
     a new investigation to be underway by an “independent” third party who, in actuality, is Stones’
14
     own legal counsel.
15

16
            6.      Despite a public promise to “share outcomes [of its investigation] with

17   transparency,” Stones has never made public any findings of its putative investigation and,

18   rather, now insists the Plaintiffs are sore losers who merely believe “their lack of success means
19   they were cheated.”
20
            7.      As extrapolated upon infra, this case represents the single largest known cheating
21
     scandal in the history of broadcast poker, emanates from a series of events that have rocked the
22
     poker community, is brought with hopes the discovery process will reveal why Stones appears to
23
     have perpetually covered up for Mr. Postle (in the past and through this litigation), and is filed
24

25   with the aim of bringing redress to the numerous individuals victimized by Mr. Postle, his

26   confederate(s), and Stones itself.

27
                     FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 5
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 6 of 54


 1                                                 Parties
 2          8.       Ms. Brill is a natural person who is a citizen of Canada and domiciliary of the
 3
     State of California, in which she legally resides.
 4
            9.      Ms. Mills is a natural person who is a citizen of the State of Texas by virtue of her
 5
     ongoing domicile therein.
 6
            10.     Mr. Goone is a natural person who is a citizen of the State of California by virtue
 7

 8   of his ongoing domicile therein.

 9          11.     Mr. Shergill is a natural person who is a citizen of Canada.

10          12.     Mr. Scott is a natural person who is a citizen of the State of New Hampshire by
11
     virtue of his ongoing domicile therein.
12
            13.     Mr. Nagra is a natural person who is a citizen of the State of Nevada by virtue of
13
     his ongoing domicile therein.
14
            14.     Mr. James is a natural person who is a citizen of the State of Nevada by virtue of
15

16
     his ongoing domicile therein.

17          15.     Mr. Phan is a natural person who is a citizen of the State of California by virtue of

18   his ongoing domicile therein.
19          16.     Mr. Sluzinski is a natural person who is a citizen of the State of Nevada by virtue
20
     of his ongoing domicile therein.
21
            17.     Mr. Karnofsky is a natural person who is a citizen of the State of California by
22
     virtue of his ongoing domicile therein.
23
            18.     Mr. Pelkey is a natural person who is a citizen of the State of California by virtue
24

25   of his ongoing domicile therein.

26

27
                     FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 6
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 7 of 54


 1          19.     Mr. Holtzclaw is a natural person who is a citizen of the State of California by
 2   virtue of his ongoing domicile therein.
 3
            20.     Mr. Turovitz is a natural person who is a citizen of the State of California by
 4
     virtue of his ongoing domicile therein.
 5
            21.     Mr. Young is a natural person who is a citizen of the State of California by virtue
 6
     of his ongoing domicile therein.
 7

 8          22.     Mr. Kraft is a natural person who is a citizen of the State of California by virtue of

 9   his ongoing domicile therein.

10          23.     Mr. Burton is a natural person who is a citizen of the State of Missouri by virtue
11
     of his ongoing domicile therein.
12
            24.     Mr. Rojas is a natural person who is a citizen of the State of California by virtue
13
     of his ongoing domicile therein.
14
            25.     Mr. Swen is a natural person who is a citizen of the State of California by virtue
15

16
     of his ongoing domicile therein.

17          26.     Mr. Morris is a natural person who is a citizen of the State of California by virtue

18   of his ongoing domicile therein.
19          27.     Mr. Lopez is a natural person who is a citizen of the State of California by virtue
20
     of his ongoing domicile therein.
21
            28.     Mr. Cao is a natural person who is a citizen of the State of California by virtue of
22
     his ongoing domicile therein.
23
            29.     Mr. Jackson is a natural person who is a citizen of the State of California by virtue
24

25   of his ongoing domicile therein.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 7
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 8 of 54


 1          30.     Mr. Sam is a natural person who is a citizen of the State of California by virtue of
 2   his ongoing domicile therein.
 3
            31.     Mr. Caspers is a natural person who is a citizen of the State of California by virtue
 4
     of his ongoing domicile therein.
 5
            32.     Mr. Duong is a natural person who is a citizen of the State of California by virtue
 6
     of his ongoing domicile therein.
 7

 8          33.     Mr. McCarthy is a natural person who is a citizen of the State of Colorado by

 9   virtue of his ongoing domicile therein.

10          34.     Mr. Xiong is a natural person who is a citizen of the State of California by virtue
11
     of his ongoing domicile therein.
12
            35.     Mr. Olson is a natural person who is a citizen of the State of Nevada by virtue of
13
     his ongoing domicile therein.
14
            36.     Mr. Smith is a natural person who is a citizen of the State of California by virtue
15

16
     of his ongoing domicile therein.

17          37.     Mr. Diamond is a natural person who is a citizen of the State of New Jersey by

18   virtue of his ongoing domicile therein.
19          38.     Mr. Solis is a natural person who is a citizen of the State of Arizona by virtue of
20
     his ongoing domicile therein.
21
            39.     Ms. Daniels-Duckworth is a natural person who is a citizen of the State of
22
     California by virtue of her ongoing domicile therein.
23
            40.     Mr. Vasquez is a natural person who is a citizen of the State of New Jersey by
24

25   virtue of his ongoing domicile therein.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 8
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 9 of 54


 1          41.     Mr. Hernandez is a natural person who is a citizen of the State of California by
 2   virtue of his ongoing domicile therein.
 3
            42.     Mr. Steed is a natural person who is a citizen of the State of California by virtue
 4
     of his ongoing domicile therein.
 5
            43.     Mr. Nat is a natural person who is a citizen of the State of California by virtue of
 6
     his ongoing domicile therein.
 7

 8          44.     Mr. Kitagawa is a natural person who is a citizen of the State of California by

 9   virtue of his ongoing domicile therein.

10          45.     Mr. Raasch is a natural person who is a citizen of the State of California by virtue
11
     of his ongoing domicile therein.
12
            46.     Mr. Malkin is a natural person who is a citizen of the State of California by virtue
13
     of his ongoing domicile therein.
14
            47.     Mr. Crittenton is a natural person who is a citizen of the State of California by
15

16
     virtue of his ongoing domicile therein.

17          48.     Mr. Laffey is a natural person who is a citizen of the State of California by virtue

18   of his ongoing domicile therein.
19          49.     Mr. Singh is a natural person who is a citizen of the State of California by virtue
20
     of his ongoing domicile therein.
21
            50.     Mr. Bouri is a natural person who is a citizen of the State of California by virtue
22
     of his ongoing domicile therein.
23
            51.     Mr. Yonisi is a natural person who is a citizen of the State of California by virtue
24

25   of his ongoing domicile therein.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 9
28
          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 10 of 54


 1          52.     Mr. Whitesell is a natural person who is a citizen of the State of California by
 2   virtue of his ongoing domicile therein.
 3
            53.     Mr. Duarte is a natural person who is a citizen of the State of California by virtue
 4
     of his ongoing domicile therein.
 5
            54.     Mr. Begic is a natural person who is a citizen of the State of California by virtue
 6
     of his ongoing domicile therein.
 7

 8          55.     Mr. Kraft is a natural person who is a citizen of the State of California by virtue of

 9   his ongoing domicile therein.

10          56.     Mr. Carroll is a natural person who is a citizen of the State of Arizona by virtue of
11
     his ongoing domicile therein.
12
            57.     Mr. AbouFares is a natural person who is a citizen of the State of California by
13
     virtue of his ongoing domicile therein.
14
            58.     Mr. Denson is a natural person who is a citizen of the State of Florida by virtue of
15

16
     his ongoing domicile therein.

17          59.     Mr. Lok is a natural person who is a citizen of the State of California by virtue of

18   his ongoing domicile therein.
19          60.     Mr. Rosenstiel is a natural person who is a citizen of the State of California by
20
     virtue of his ongoing domicile therein.
21
            61.     Mr. Ajlouny is a natural person who is a citizen of the State of California by
22
     virtue of his ongoing domicile therein.
23
            62.     Mr. Martin is a natural person who is a citizen of the State of California by virtue
24

25   of his ongoing domicile therein.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 10
28
          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 11 of 54


 1          63.     Mr. Menghe is a natural person who is a citizen of the State of Tennessee by
 2   virtue of his ongoing domicile therein.
 3
            64.     Mr. Schlein is a natural person who is a citizen of the State of Maryland by virtue
 4
     of his ongoing domicile therein.
 5
            65.     Mr. Shastry is a natural person who is a citizen of the State of California by virtue
 6
     of his ongoing domicile therein.
 7

 8          66.     Mr. Colvin is a natural person who is a citizen of the State of California by virtue

 9   of his ongoing domicile therein.

10          67.     Mr. Markwith is a natural person who is a citizen of the State of California by
11
     virtue of his ongoing domicile therein.
12
            68.     Mr. Watson is a natural person who is a citizen of the State of California by virtue
13
     of his ongoing domicile therein.
14
            69.     Mr. Gonzalez is a natural person who is a citizen of the State of California by
15

16
     virtue of his ongoing domicile therein.

17          70.     Ms. Stahl is a natural person who is a citizen of the State of Nevada by virtue of

18   his ongoing domicile therein.
19          71.     Mr. Nelson is a natural person who is a citizen of the State of California by virtue
20
     of his ongoing domicile therein.
21
            72.     Mr. Steadman is a natural person who is a citizen of the State of California by
22
     virtue of his ongoing domicile therein.
23
            73.     Mr. Miller is a natural person who is a citizen of the State of Ohio by virtue of his
24

25   ongoing domicile therein.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 11
28
          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 12 of 54


 1          74.     Mr. Moon is a natural person who is a citizen of the State of California by virtue
 2   of his ongoing domicile therein.
 3
            75.     Mr. Gouge is a natural person who is a citizen of the State of California by virtue
 4
     of his ongoing domicile therein.
 5
            76.     Mr. Wooderson is a natural person who is a citizen of the State of California by
 6
     virtue of his ongoing domicile therein.
 7

 8          77.     Mr. Welch is a natural person who is a citizen of the State of Nevada by virtue of

 9   his ongoing domicile therein.

10          78.     Mr. Reid is a natural person who is a citizen of the State of California by virtue of
11
     his ongoing domicile therein.
12
            79.     Mr. Mayer is a natural person who is a citizen of the State of California by virtue
13
     of his ongoing domicile therein.
14
            80.     Mr. Giglini is a natural person who is a citizen of the State of California by virtue
15

16
     of his ongoing domicile therein.

17          81.     Mr. Jaconetti is a natural person who is a citizen of the State of California by

18   virtue of his ongoing domicile therein.
19          82.     Mr. Manipula is a natural person who is a citizen of the State of California by
20
     virtue of his ongoing domicile therein.
21
            83.     Mr. Sidener is a natural person who is a citizen of the State of California by virtue
22
     of his ongoing domicile therein.
23
            84.     Mr. O’Connor is a natural person who is a citizen of the State of California by
24

25   virtue of his ongoing domicile therein.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 12
28
          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 13 of 54


 1          85.     Mr. Vang is a natural person who is a citizen of the State of California by virtue
 2   of his ongoing domicile therein.
 3
            86.     Mr. Davis is a natural person who is a citizen of the State of California by virtue
 4
     of his ongoing domicile therein.
 5
            87.     Mr. Cohen is a natural person who is a citizen of the State of California by virtue
 6
     of his ongoing domicile therein.
 7

 8          88.     Mr. Cole is a natural person who is a citizen of the State of Nevada by virtue of

 9   his ongoing domicile therein.

10          89.     Mr. McCormack is a natural person who is a citizen of the State of California by
11
     virtue of his ongoing domicile therein.
12
            90.     Mr. Cook is a natural person who is a citizen of the State of California by virtue
13
     of his ongoing domicile therein.
14
            91.     Mr. Rasphone is a natural person who is a citizen of the State of California by
15

16
     virtue of his ongoing domicile therein.

17          92.     Mr. Teng is a natural person who is a citizen of the State of California by virtue of

18   his ongoing domicile therein.
19          93.     Mr. Sorenson is a natural person who is a citizen of the State of Minnesota by
20
     virtue of his ongoing domicile therein.
21
            94.     Mr. Hugenberg is a natural person who is a citizen of the State of California by
22
     virtue of his ongoing domicile therein.
23
            95.     Mr. Messimer is a natural person who is a citizen of the State of California by
24

25   virtue of his ongoing domicile therein.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 13
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 14 of 54


 1          96.     Mr. Postle is a natural person who, upon information and belief, is a citizen of the
 2   State of California by virtue of his ongoing domicile therein.
 3
            97.     Stones is a limited liability company formed pursuant to the laws of the State of
 4
     Delaware, with a principle place of business in the State of California; the membership of Stones
 5
     is not known to the Plaintiffs as of the filing of this Complaint but it is anticipated such will be
 6
     learned in discovery to the extent relevant to this case.
 7

 8          98.     Mr. Kuraitis is a natural person who, upon information and belief, is a citizen of

 9   the State of California by virtue of his ongoing domicile therein.

10          99.     John Does 1-10 and Jane Does 1-10 are persons, natural and/or legal, who (i)
11
     conspired with Mr. Postle to cheat at the game of poker through one or more electronic
12
     instrumentalities; (ii) aided Mr. Postle in cheating at the game of poker; (iii) worked to conceal
13
     Mr. Postle’s cheating from discovery by third parties; (iv) were charged with monitoring Stones’
14
     eponymous card room for cheating activity and failed to do so; (v) suppressed allegations of Mr.
15

16
     Postle’s cheating, leading to the continuation of his tortious conduct; (vi) installed or

17   implemented electronic devices to be utilized by Mr. Postle while cheating at games of poker;

18   (vii) altered broadcast graphics so as to make Mr. Postle’s cheating behavior less evident to
19   viewers and the public at large; and/or (viii) aided Mr. Postle in structuring monetary
20
     transactions so as to avoid tax reporting requirements. The Plaintiffs have a good faith basis upon
21
     which to allege the identity of the person who is John Doe 1, being an individual who directly
22
     aided Mr. Postle in cheating by aiding in the concealment of such behavior with knowledge and
23
     scienter, and have directed a litigation hold letter to such person. The Plaintiffs, however, are
24

25   cognizantly refraining from making such allegation against this particular Defendant herein until

26   greater information can be gleaned through the discovery process, in recognition of the

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 14
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 15 of 54


 1   sensitivity of making such an allegation. If necessary to conform with the pleading standards of
 2   this Honorable Court, however, the Plaintiffs are prepared to amend this Complaint and identify
 3
     John Doe 1 by his legal name, without the aid of discovery, and do further note that their pre-
 4
     filing investigation of the facts of this case furnishes them with a sufficient basis to do so; their
 5
     election to not do so at this time is solely derivative of a desire to be more cautious than required,
 6
     given the gravity of this matter.
 7

 8                                         Jurisdiction and Venue

 9          100.     This Honorable Court enjoys jurisdiction over the matter sub judice pursuant to

10   the allowances of Section 1331 of Title 28 of the United States Code, as this case involves a
11
     claim for relief arising under the Racketeer Influenced Corrupt Organization Act codified at
12
     Section 1961, et seq. of Title 18 of the United States Code.
13
            101.    This Honorable Court enjoys supplemental jurisdiction over the state and
14
     common law claims set forth herein, pursuant to the allowances of Section 1367(a) of Title 28 of
15

16
     the United States Code, as the first cause of action enumerated herein furnishes this Honorable

17   Court with original jurisdiction as alleged supra.

18          102.    Inasmuch as the damages sought herein exceed Five Million Dollars and No
19   Cents ($5,000,000.00), should there be an infirmity in the federal question raised herein, the
20
     Plaintiffs are prepared to amend this Complaint to assert their claims on behalf of themselves and
21
     all others similarly situated, and thus invoke this Honorable Court’s jurisdiction pursuant to the
22
     allowances of Section 1332(d)(2) of Title 28 of the United States Code.
23
            103.    Venue is properly laid in this Honorable Court pursuant to the allowances of
24

25   Section 1391(b)(2) of Title 28 of the United States Code, as the events complained of herein

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 15
28
          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 16 of 54


 1   occurred within Citrus Heights, California, being within a county enumerated in Section 84(b) of
 2   Title 28 of the United States Code.
 3
                                 General Allegations: Stones Live Poker
 4
            104.    In or about July 2014, Stones opened a casino in Citrus Heights, California (the
 5
     “Casino”), in which the majority of gaming space is dedicated to a poker room.
 6
            105.    As a means of promoting the Casino, attracting more lucrative poker games to the
 7

 8   Casino, giving the Casino the aura and ambiance of a “destination,” and profiting off the fees

 9   charged for operating poker games (the “rake”), Stones installed a single poker table imbedded

10   with radio-frequency identification (“RFID”) capabilities, procured playing cards containing
11
     RFID censors, and installed various motion picture cameras around the subject poker table (the
12
     “RFID Table”).
13
            106.    While games of poker are traditionally played in a manner that at least some of
14
     each respective player’s cards are concealed from everyone except that individual player (the
15

16
     “Hole Cards”), the RFID Table introduced the ability of Stones to transmit – in real time – the

17   identity of each player’s Hole Cards to a control room, where such information can be utilized to

18   produce a broadcast of the subject poker game to the public at large.
19          107.    The phenomenon of broadcasting poker games where the public is able to see
20
     players’ Hole Cards is neither new nor novel; this has been an emerging trend in the poker
21
     industry for much of the past few decades, and one that has allowed television and internet
22
     content producers to create more dramatic, appealing programs, by satisfying the desire of
23
     viewers to assume an omniscient posture while consuming poker programming.
24

25          108.    To avoid the precise variety of cheating evidenced in this case, most purveyors of

26   RFID technology in live poker games feed the information – through one or more encrypted

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 16
28
             Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 17 of 54


 1   channels – to a separate control room, away from the physical area in which the poker game is
 2   being played, and then have the control room produce the broadcast on a delay of typically
 3
     fifteen (15) to thirty (30) minutes.
 4
              109.     Other operators of RFID-enabled poker games – such as the World Series of
 5
     Poker and the Bicycle Casino in Bell Gardens, California – take extensive steps to ensure the
 6
     security of players’ Hole Cards, so as to protect the integrity of the poker games being broadcast,
 7

 8   to entice reputable poker players to participate in such games, and to avoid enabling the sort of

 9   rampant criminality alleged in this Complaint.

10            110.     Stones uses its RFID Table to broadcast “live” poker games (typically on a delay,
11
     as discussed supra) several nights a week, airing such games on various internet platforms and
12
     publicizing such games as “Stones Live Poker.”
13
              111.     When Stones utilizes its RFID Table to broadcast poker games, it has one or more
14
     persons offer live commentary on the subject game from a booth within the Stones poker room
15

16
     (the “Commentator,” defined in the singular even though it is often embodied in the plural).

17            112.     The Commentator does not view RFID information and players’ Hole Cards in

18   real time but, rather, watches the produced stream on the same taped delay as the public, and
19   commentates by watching the already-produced visual stream.
20
              113.     Stones Live Poker operated from at least January 2016 until the week prior to the
21
     bringing of this suit, when the operation was suspended in light of the scandal giving rise to this
22
     case.
23
              114.     At all times relevant, Stones Live Poker has been controlled, en toto, by Stones
24

25   and its agents.

26

27
                       FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 17
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 18 of 54


 1           115.    From at least 2018 through the present, Mr. Kuraitis – an employee of Stones –
 2   has been the director of Stones Live Poker and has been responsible for its production and
 3
     operation including, inter alia, its security.
 4
                                        General Allegations: Cheating
 5
             116.    Mr. Postle has been a regular and habitual participant in Stones Live Poker games
 6
     during a period of time commencing in or before January 2018.
 7

 8           117.    While playing in Stones Live Poker games, Mr. Postle has won more money than

 9   any other participant, in total, and has oftentimes been the winningest player on the show on any

10   given night in which he is a participant.
11
             118.    Mr. Postle’s winnings on the Stones Live Poker broadcast, and his correlative
12
     play of poker, have been so exceptionally outstanding as to lead the Commentator to note his
13
     seemingly mystical abilities on numerous occasions, and to lead Stones Like Poker to produce
14
     various graphics portraying Mr. Postle as a deity-like individual imbued with omniscient powers
15

16
     (with one such graphic conflating an image of Mr. Postle and an image of Jesus Christ).

17           119.    These winnings and this aura were brought about by Mr. Postle’s peculiar ability

18   to make an optimal decision in almost every situation with which he was confronted while
19   playing on Stones Live Poker from July 2018 onward.
20
             120.    This optimal decision making was so precise as to allow Mr. Postle to record net
21
     winnings in more than ninety four percent (94%) of the Stones Live Poker games in which he
22
     played from July 18, 2018 onward, even though such games are of fixed duration and elevated
23
     variance (relative to “normal” poker games); such a winning percentage, under these confined
24

25   circumstances in a streamed environment, is not known to have ever been achieved by any other

26   poker player – professional or amateur – over such a significant period of time.

27
                     FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 18
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 19 of 54


 1          121.    This optimal decision making was also so precise as to allow Mr. Postle to record
 2   an average profit of more than sixty (60) “big blinds per hour” (a metric used by professional
 3
     poker player to track winnings, adjusting for the different stakes of various games); by contrast,
 4
     it is generally noted in poker circles five (5) big blinds per hour is a goal for which one should
 5
     aspire, ten (10) big blinds per hour is exceptional, and anything more than twenty five (25) big
 6
     blinds per hour is stratospherically phenomenal over any appreciable period of time due to the
 7

 8   high presence of chance in games of poker and the inherent skill of other players.

 9          122.    A detailed review of Mr. Postle’s play reveals not only statistics unfathomable in

10   the world of professional poker but, too, situation-specific decision making in which almost
11
     every so-called “guess” to be made by Mr. Postle is done so in a manner that optimally benefits
12
     his monetary interest.
13
            123.    Analytical observation reveals Mr. Postle’s exponential winnings cannot be
14
     explained through finely-honed abilities to “read” opponents, as myriad optimal plays made by
15

16
     Mr. Postle required not merely an analysis of his opponent’s self-perceived strength or weakness

17   in a poker hand but, rather, the precise composition of such hand; while such may be anecdotally

18   attributed to guess work in a vacuum, Mr. Postle was continuously correct in making such
19   assessments over a period of time in excess of a full year, being analogous to correctly predicting
20
     the outcome of a coin toss several hundred times in a row.
21
            124.    In short, Mr. Postle’s poker winnings – considered in the prism of both metrics
22
     and hand-for-hand decision-making – on Stones Live Poker have been not merely outliers but, in
23
     fact, exponential outliers, representing a quality of play multiple degrees higher than that
24

25   achieved by the best poker players in the world.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 19
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 20 of 54


 1          125.    Despite these metrics, Mr. Postle has – since commencing his run on Stones Live
 2   Poker – only rarely played cash poker games in other forums, almost never played in any cash
 3
     poker games at Stones aside from those broadcast on Stones Live Poker, and habitually stopped
 4
     playing on the Stones Live Poker game as soon as the broadcast ends (even though it is common
 5
     for players to remain and play “offline” for some time thereafter).
 6
            126.    Similarly, Mr. Postle is not known – since commencing his run on Stones Live
 7

 8   Poker – to have played on any other streamed poker game, even though at least one other stream

 9   (offering higher stakes and, thus, a greater chance for profit) runs regularly in California; nor has

10   Mr. Postle been known to play with great frequency and regularity in any other cash poker
11
     games (streamed or unstreamed), in any location, during this time (even though higher stake
12
     games – offering, again, a greater chance for profit – regularly run in Las Vegas, Reno, Los
13
     Angeles, Atlantic City, Southern Florida, and other locations to which poker professionals
14
     regularly travel to maximize their earnings).
15

16
            127.    Mr. Postle was able to achieve these results by engaging in a pattern and practice

17   of using one or more wire communication mechanisms to defraud his opponents by gaining

18   knowledge of their Hole Cards during the play of poker hands.
19          128.    To carry out this pattern and practice, Mr. Postle was aided by one or more
20
     confederates – the John Doe 1-10 and Jane Doe 1-10 Defendants herein – who furnished him
21
     with this information, for purposes of carrying out a fraud, through one or more concealed
22
     communicative mechanisms.
23
            129.    Specifically, Mr. Postle used a cellular telephone, lodged between his legs so as to
24

25   have its screen beyond the view of the Plaintiffs herein, to access the identity of the Hole Cards

26   of other players, in real time, while playing in Stones Live Poker games.

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 20
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 21 of 54


 1             130.   While playing in Stones Live Poker games, Mr. Postle would stare – often
 2   repeatedly – between his legs, at his cellular telephone, so as to study the Hole Cards of the
 3
     Plaintiffs herein, and would then use the superior knowledge gleaned from such study (the
 4
     ultimate form of poker cheating) to defraud the Plaintiffs in a systematic and highly-effective
 5
     manner.
 6
               131.   As Mr. Postle has declined to share the specific software he used to defraud the
 7

 8   Plaintiffs and the identities of his confederate(s), and Stones has refused to make its investigation

 9   public, despite having sole access to the pertinent software and security records, this case

10   implicates the doctrine set forth in Estate of Migliaccio v. Midland Nat'l. Life Ins. Co., 436 F.
11
     Supp. 2d 1095, 1106 (C.D. Cal. 2006), where “the facts supporting the allegation of fraud are
12
     exclusively within the defendants' possession.”
13
               132.   Specifically, the Plaintiffs know who cheated (Mr. Postle), what he did (use his
14
     cellular telephone to access the identity of the Plaintiffs’ Hole Cards), when he cheated (on the
15

16
     dates set forth infra), where he cheated (at Stones’ eponymous facility in Citrus Heights,

17   California), and how he cheated (by using his phone to discover the Hole Cards of the Plaintiffs);

18   they do not, however, know the precise software he used, nor the identities of all his
19   confederates, as such information is exclusively within the possession of the various Defendants
20
     herein.
21
               133.   For the avoidance of doubt, the Plaintiffs make their allegation of Mr. Postle
22
     systematically, habitually and regularly cheating at Stones Live Poker games based not on a
23
     hunch or suspicion but, rather, based on a statistical analysis of his results, analytical review of
24

25   the manner in which he played, and extensive footage of his placing his cellular telephone

26

27
                      FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 21
28
          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 22 of 54


 1   between his legs and thereafter gazing at it when needing to make certain game-optimal
 2   decisions.
 3
            134.    For the avoidance of doubt, the Plaintiffs allege Mr. Postle to have used one or
 4
     more wire communication facilities, with the aid of a confederate, based on an understanding
 5
     that this cheating behavior occurred only at the RFID Table; the RFID Table is equipped to
 6
     reveal players’ concealed cards through wire communications; and it would not be possible for
 7

 8   Mr. Postle to have such information relayed to him without the aid of a confederate.

 9          135.    There exists, too, instance-specific evidence of Mr. Postle being aware of other

10   players’ precise hidden cards; on May 6, 2019, he visited the Commentator immediately after a
11
     Stone Live Poker game to discuss his play, and indicated he was aware that a specific hand’s
12
     broadcast had only displayed “two of our cards” to the viewing public (whereas four cards
13
     should have been displayed, based on the type of poker being played), even though he would not
14
     have had the opportunity to view the broadcast – and, thus, become aware of this technical
15

16
     malfunction – prior to making that comment, unless he had illicitly accessed the information in

17   real time, with the aid of one or more confederates.

18          136.    During this hand, in which only two (2) of each player’s four (4) Hole Cards were
19   captured by the RFID Table, Mr. Postle can be seen repeatedly looking at his cellular telephone
20
     under the table and endeavoring to spread all four (4) of his Hole Cards over the RFID Table’s
21
     censor, in a deliberate and highly unusual manner; his demeanor throughout the hand is
22
     exceedingly strange, and it is manifest this technical malfunction (which, in turn, denies him the
23
     ability to play the hand with knowledge of his opponents’ Hole Cards) is distressing to Mr.
24

25   Postle even though the malfunction is one of which he would have no real time knowledge if he

26   was not engaged in fraudulent cheating behavior.

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 22
28
             Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 23 of 54


 1            137.   Following the subject hand, Mr. Postle was interviewed by the Commentator and
 2   during said interview Mr. Postle asked (nearly immediately upon arriving in the Commentator’s
 3
     booth), “so what happened on that PLO hand where it only showed two of our cards?”
 4
              138.   “PLO” is shorthand for “pot limit Omaha,” a game in which players are dealt four
 5
     (4) Hole Cards; in contrast, during Texas hold ‘em (the predominant game on Stones Live
 6
     Poker), players are only dealt two (2) cards.
 7

 8            139.   The RFID Table malfunctioned transitioning from Texas hold ‘em to pot limit

 9   Omaha during the May 3, 2019 game (the two games were played on a rotation on that given

10   Stones Live Poker broadcast), and thusly only displayed two (2) of the players’ Hole Cards in a
11
     pot limit Omaha hand where players were dealt four (4) cards.
12
              140.   This is what caused Mr. Postle confusion while playing the subject hand; he could
13
     not view the entirety of every other player’s Hole Cards on his phone, in his lap, and thus had to
14
     actually play a hand without omniscient knowledge of his opponents’ holdings.
15

16
              141.   Mr. Postle could not have known of the malfunction unless he was viewing the

17   RFID Table’s feed – on his phone, in his lap – in real time; yet his question to the Commentator

18   – “what happened on that PLO hand where it only showed two of our cards” – immediately
19   following his leaving the game, shows he did, in fact, have knowledge of the malfunction in real
20
     time.
21
              142.   While there are a handful of Stones Live Poker sessions in which Mr. Postle did
22
     not make money, and in which he played in a sub-optimal manner, the Plaintiffs have
23
     information and a belief that such sessions correlate to the absence of Mr. Postle’s suspected
24

25   chief confederate, John Doe 1.

26

27
                     FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 23
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 24 of 54


 1          143.    Additionally, Mr. Postle’s participation in Stones Live Poker games was
 2   uncharacteristically rare – in contrast to his normal schedule – when the person the Plaintiffs
 3
     believe to be John Doe 1 was absent from the Sacramento area.
 4
            144.    Further, in the Stones Live Poker sessions where Mr. Postle played in a sub-
 5
     optimal manner, he did not habitually stare at his lap, tended to keep his cellular telephone in
 6
     plain view (ie, not concealed between his legs), and evidenced the sort of mediocre poker
 7

 8   analytical and decision-making skills indicative of a rather average (if not below-average) player.

 9          145.    These “honest” sessions actually function as evidence of Mr. Postle’s cheating in

10   and of themselves, as rather than serving to merely break his unworldly statistical trends, they act
11
     as a makeshift “placebo” in which Mr. Postle behaves differently, plays differently, and makes
12
     frequently-horrendous game-centric decisions when not imbued with the ability to utilize his
13
     cellular telephone for cheating purposes.
14
                                      General Allegations: Coverup
15

16
            146.    On multiple occasions, when Mr. Postle’s play of a given poker hand could not be

17   explained through any point of strategy or style, and was instead heavily suggestive of cheating,

18   one or more agents of Stones would announce his cards, as displayed on viewers’ screens, were
19   errant, and on at least one occasion the image would then “correct” the cards to suggest he was
20
     holding a different hand.
21
            147.    This occurred, among other times, on February 9, 2019, in the Stones Live Poker
22
     game, when Mr. Postle made an inexplicable decision to bet almost Five Thousand Dollars
23
     ($5,000.00) into a pot, against an opponent’s wager of Two Thousand Four Hundred Dollars
24

25   ($2,400.00), despite Mr. Postle having a hand of “eight high” (one of the worst possible holdings

26   in Texas hold ‘em).

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 24
28
             Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 25 of 54


 1            148.   Mr. Postle’s action in this situation induced his opponent to fold, thus ensuring
 2   Mr. Postle won the hand; in and of itself, this is neither extraordinary nor even noteworthy, as
 3
     bluffing is part and parcel of poker.
 4
              149.   Mr. Postle’s play in this situation, however, would necessarily have invited
 5
     questions as to his strategy, as it was particularly reckless in nature and of the sort of variety
 6
     likely to beget viral scrutiny on the internet.
 7

 8            150.   So as to avoid such, immediately following the hand, Stones changed the graphic

 9   showing his Hole Cards, and the Commentator announced an error to have occurred, with the

10   new graphic suggesting Mr. Postle to have held a straight (one of the best hands in Texas hold
11
     ‘em).
12
              151.   For various technical reasons, it is not possible for the RFID Table to have
13
     misread Mr. Postle’s cards only when they were dealt to Mr. Postle; if a misread was to occur, it
14
     would chronically follow the same precise cards of the deck when dealt to any player in the
15

16
     game, in any hand of poker in that given game.

17            152.   Further, even if a so-called misread could have occurred, it is technically

18   impossible for the same to have been “detected” during the subject poker hand; even if the RFID
19   Table erred (which it could not have in this context), the RFID Table would not have the ability
20
     to then promptly detect its own error, and there are no other instrumentalities through which any
21
     such feigned error could have been brought to the attention of Stones’ production team.
22
              153.   On every occasion where there was a “misread” of Mr. Postle’s hand in such an
23
     instance, the “corrected” cards served to make more plausible Mr. Postle’s behavior in the given
24

25   hand; never did such serve to make Mr. Postle’s play of the hand less plausible.

26

27
                     FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 25
28
          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 26 of 54


 1          154.    These faux corrections were part of a pattern and practice, on the part of Stones
 2   through its agent(s), to conceal Mr. Postle’s cheating from the public.
 3
            155.    Commencing at least as early as February 2019, numerous individuals approached
 4
     Mr. Kuraitis to indicate the play of Mr. Postle on Stones Live Poker can only be attributed to
 5
     cheating or, at minimum, is strongly indicative of the presence of cheating.
 6
            156.    Specifically, an out-of-town poker player (“Player 1”) approached Mr. Kuraitis, at
 7

 8   Stones’ eponymous facility, in person, standing in front of a podium behind the Stones Live

 9   Poker table from which Mr. Kuraitis would normally watch game broadcasts, in February 2019,

10   and informed Mr. Kuraitis of concerns about the integrity of an individual’s play in the Stones
11
     Live Poker streams.
12
            157.    Mr. Kuraitis responded to Player 1 by indicating Mr. Kuraitis was aware of the
13
     concerns, had heard them elsewhere, and was taking appropriate steps to ensure the integrity of
14
     the Stones Live Poker games.
15

16
            158.    The Plaintiffs are aware of the identity of Player 1 and will reveal the same in

17   discovery; he is not named herein solely to protect him from public scrutiny, but should this

18   Honorable Court find Player 1 must be named to satisfy the pleading rigors of the Federal Rules
19   of Civil Procedure, the Plaintiffs are prepared to amend this Complaint to name Player 1.
20
            159.    Specifically, Ms. Brill approached Mr. Kuraitis on March 20, 2019, at Stones’
21
     eponymous facility, and notified him of her concerns Mr. Postle was cheating in Stones Live
22
     Poker games.
23
            160.    Mr. Kuraitis responded to Ms. Brill by insisting the Stones Live Poker game is
24

25   “one hundred percent secure,” claiming there is no possibility of anyone cheating, asserting there

26   to be an outside agency that audits the Stones Live Poker stream every three (3) months,

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 26
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 27 of 54


 1   declaring that Mr. Postle is simply a “fearless player” who uses a “Martingale strategy” to win at
 2   poker, and alleging Mr. Postle’s play is so unique as to be incomprehensible to professional
 3
     poker players.
 4
            161.      These assertions by Mr. Kuraitis, on behalf of Stones, were demonstrably
 5
     counterfactual in nature.
 6
            162.      For various reasons related to the structure of poker games, it is impossible to
 7

 8   apply a so-called “Martingale strategy” to a game of poker.

 9          163.      It does not appear Stones was actually having external audits completed of its

10   Stones Live Poker operations every three (3) months, or such audits would have resulted in Mr.
11
     Postle’s cheating being detected (unless such audits were grossly incompetent); Stones has not
12
     identified any such external audits in connection with its now-false promise to conduct an
13
     investigation and make the results public.
14
            164.      Indeed, Mr. Kuraitis repeatedly told multiple persons Mr. Postle was not cheating
15

16
     but, to the contrary, Mr. Postle’s play is simply “on a different level” or he is “just on a heater”

17   and his play is not something that can be explained.

18          165.      Further, Mr. Kuraitis told multiple persons Stones conducted a thorough
19   investigation into the matter and such did not reveal the presence of cheating.
20
            166.      On September 29, 2019, Stones – through its @StonesLivePoker Twitter handle –
21
     responded to allegations of cheating on the part of Mr. Postle by writing, inter alia, “We
22
     conducted a full investigation & found no evidence that any cheating had occurred,” going on to
23
     write, in response to public allegations then made by Ms. Brill, “The recent allegations are
24

25   completely fabricated.”

26

27
                      FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 27
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 28 of 54


 1          167.    It is not clear how a “full investigation” could have been carried out by Stones
 2   prior to September 29, 2019; none of the Plaintiffs herein – all persons who played on Stones
 3
     Live Poker with Mr. Postle – were ever approached or interviewed in furtherance of such an
 4
     investigation and, upon information and belief, neither was Mr. Postle.
 5
            168.    To the contrary, if an investigation was undertaken (and the Plaintiffs do not
 6
     know if one was or one was not), the same would necessarily not have been a “full” investigation
 7

 8   in any normative sense of the term.

 9          169.    Rather, when suspicions and concerns about Mr. Postle’s play began to be raised,

10   Stones – through Mr. Kuraitis and others – sought to quell such by giving false assurances a
11
     “full” investigation was undertaken, by playing up Mr. Postle as a deity-like figure through the
12
     introduction of certain graphics on the Stones Live Poker broadcast, and by telling players they
13
     simply did not understand Mr. Postle’s immensely talented play.
14
            170.    By taking these concerted actions, Stones was able to prolong the period of time
15

16
     in which Mr. Postle cheated other poker players out of their money, was able to elongate Mr.

17   Postle’s fraudulent conduct, and was able to allow for the further enrichment of Mr. Postle and

18   his confederate(s).
19          171.    Only after Ms. Brill made public her suspicions, and the poker community at
20
     large responded by carrying out a series of ad hoc investigations through utilization of footage of
21
     old Stones Live Poker broadcasts, did Stones suspend the Stones Live Poker broadcast and
22
     announce the launching of an “independent investigation team.”
23
            172.    However, even in announcing an “independent investigation team,” Stones
24

25   continued its pattern and practice of misleading the public, as the individual Stones publicly

26   designated as heading such team – Michael Lipman – is, in fact, an attorney who has previously

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 28
28
          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 29 of 54


 1   represented Stones in connection with gaming matters, who has also served as personal counsel
 2   to one or more of Stones’ principles, and who – as recently as October 6, 2019 – Stones has
 3
     referred to as its “outside counsel;” in short, while very much a respected and able attorney, Mr.
 4
     Lipman is most certainly not “independent” of Stones.
 5
                          General Allegations: Mr. Postle’s Employment by Stones
 6
            173.    After being notified Mr. Postle was engaging in cheating activities on the Stones
 7

 8   Live Poker streams, and after falsely assuring persons to the contrary, Stones elected to engage

 9   Mr. Postle to host multiple special Stones Live Poker shows of his own, known as “Postle and

10   Pals!” broadcasts.
11
            174.    Upon information and belief, Stones agreed to – and actually did – compensate
12
     Mr. Postle for hosting these “Postle and Pals!” shows, on at least May 4, 2019 and June 1, 2019.
13
            175.    Mr. Postle was an employee of Stones, for purposes of hosting – and playing in –
14
     these “Postle and Pals!” games, within the prism of California law, as he was not free from the
15

16
     control and direction of Stones in carrying out this work.

17          176.    Specifically, Stones dictated where Mr. Postle was to host the “Postle and Pals!”

18   shows (at Stones’ eponymous facilities), when he was to do so (on the dates indicated by
19   Stones), and what he was to do (play poker on a broadcast at the RFID Table).
20
            177.    The Plaintiffs believe there may have been additional “Postle and Pals!” games
21
     for which Mr. Postle was playing – and cheating – in his capacity as an employee of Stones,
22
     and/or other Stones Live Poker broadcasts for which he was employed by Stones even if the
23
     airings were not given his titular nomenclature; the details of such would be known to Stones and
24

25   Mr. Postle, and can be learned in discovery herein.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 29
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 30 of 54


 1          178.    It does not, however, appear Stones hired Mr. Postle to begin hosting Stones Live
 2   Poker games, on the Stones payroll, until after Stones was made aware of his cheating behavior.
 3
            179.    Stated otherwise, Stones responded to being notified of Mr. Postle’s cheating not
 4
     by conducting a proper investigation or banishing him from its premises but, rather, by making
 5
     him an employee.
 6
          General Allegations: Mr. Postle and Stones’ Structuring of Financial Transactions
 7

 8          180.    As Mr. Postle won monies through his strategic cheating of Stones Live Poker

 9   games, he often ended certain gaming sessions with casino chips valued in excess of Ten

10   Thousand Dollars and No Cents ($10,000.00).
11
            181.    In contravention of the federal prohibition on structuring financial transactions to
12
     evade financial reporting requirements, Mr. Postle, on multiple occasions, utilized chip runners,
13
     employed by Stones, to cash out his chips in sums less than Ten Thousand Dollars and No Cents
14
     ($10,000.00), so no single transaction would exceed the reporting threshold set forth in Section
15

16
     1021.313 of Title 31 of the Code of Federal Regulations.

17          182.    Stones was aware Mr. Postle was leaving its casino with monies in excess of the

18   requisite reporting threshold (as its own employees documented his monies as part of the Stones
19   Live Poker broadcasts, and as its own chip runners – also employees of Stones – were
20
     instrumental in this structuring scheme), yet nonetheless permitted Mr. Postle to engage in this
21
     illegal behavior.
22
            183.    While none of the Plaintiffs herein are directly impacted by this illegality (except
23
     in some de minimis regard as taxpayers, for which they feign no standing), it is demonstrative of
24

25   the wanton disregard for governing law employed by both Stones and Mr. Postle as he cheated

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 30
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 31 of 54


 1   Stones Like Poker games at the direct expense of the Plaintiffs, and as Stones built up his image
 2   for its own economic and promotional purposes.
 3
                                    General Allegations: Rake Damages
 4
             184.    At all times relevant, Stones collected a rake from every hand of poker in which
 5
     Mr. Postle participated while cheating the Plaintiffs herein.
 6
             185.    The rake was collected by Stones, from the Plaintiffs, as and for Stones’ operation
 7

 8   of an honest, legal, regulated poker game, complete with sufficient security.

 9           186.    Stones profited off the rake it collected, totaling tens of thousands of dollars

10   during the life of Mr. Postle’s scheme.
11
             187.    The Plaintiffs would not have played in the Stones Live Poker games – and, ergo,
12
     paid the rake to Stones for operating those games – had they known (i) Mr. Postle was cheating;
13
     (ii) Stones was ignoring reports of Mr. Postle cheating; (iii) Stones and Mr. Postle were jointly
14
     engaged in illegal structuring activity; (iv) Stones security did not protect the integrity of the
15

16
     games being dealt; and/or (v) Stones was manipulating graphics and taking other steps so as to

17   cover up for Mr. Postle’s criminal cheating conduct.

18                                  General Allegations: Loss Damages
19           188.    During the course of the events alleged herein, Mr. Postle profited more than Two
20
     Hundred Fifty Thousand Dollars ($250,000.00) from his play on Stones Live Poker.
21
             189.    Each of the Plaintiffs herein played on Stones Live Poker with Mr. Postle and
22
     contributed chips to one or more pots in which he played.
23
             190.    Most of the Plaintiffs herein lost money in one or more Stones Live Poker
24

25   sessions in which they played with Mr. Postle, and Mr. Postle won such money from most of the

26   Plaintiffs herein.

27
                     FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 31
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 32 of 54


 1          191.    Mr. Postle would not have won such money if he was not cheating.
 2          192.    Every one of the Plaintiffs herein was deprived of the opportunity to maximize
 3
     her or his respective profits in an honest poker game, while playing on Stones Live Poker,
 4
     because of the conduct alleged herein.
 5
            193.    Many of the Plaintiffs herein derive part or all of their living from the play of
 6
     poker, and have had their confidence in the integrity of the game greatly compromised by Mr.
 7

 8   Postle’s cheating and Stones’ allowance of such cheating.

 9                              General Allegations: Live Stream Security

10          194.    Operating a livestream – using a device like the RFID Table – does not have to
11
     be, and should not be, a security risk.
12
            195.    Numerous poker rooms have operated RFID-based live streams for several years,
13
     without any known instances of cheating having occurred by reason of manipulation of such
14
     RFID technology.
15

16
            196.    By way of anecdote only, one casino in Los Angeles was an early pioneer in

17   operating an RFID-based live stream and still utilizes it to broadcast widely-viewed cash poker

18   games, four (4) to five (5) nights per week, through the present; the security and integrity of such
19   casino’s streaming operation is not readily subject to meaningful or well-reasoned challenge.
20
            197.    Stones, however, utilized an appreciably more lackadaisical approach to security
21
     with its Stones Like Poker stream, allowing the room in which concealed information is
22
     reviewed in real time (the “Production Room”) to be readily accessible by numerous people; by
23
     not constructing a proper security perimeter around the Production Room; by allowing the use of
24

25   cellular telephones in the Production Room, during Stones Live Poker streams; and otherwise.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 32
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 33 of 54


 1          198.    Not only does this case not challenge the permissibility of undertaking a live
 2   poker stream but, to the contrary, this case is premised, in large part, upon the understanding that
 3
     such live poker streams can – and should – be carried out in a secure and intelligent fashion, and
 4
     that Stones was grossly negligent in not even feigning compliance with prevailing industry
 5
     norms and standards for such an operation.
 6
           Count I – Violation of the Racketeer Influenced and Corrupt Organizations Act
 7

 8                 As Codified at Section 1962(c) of Title 18 of the United States Code

 9                     As Against Mr. Postle, John Does 1-10, and Jane Does 1-10

10          199.    The Plaintiffs repeat and reallege each and every foregoing paragraph of this
11
     Complaint, as though fully set forth herein.
12
            200.    Mr. Postle, John Does 1-10, and Jane Does 1-10, “devised … [a] scheme or
13
     artifice to defraud, or for obtaining money … by means of false or fraudulent pretenses, [and]
14
     representations,” in furtherance of which they did “transmit[] or causes to be transmitted by
15

16
     means of wire … communication in interstate or foreign commerce, … signals, pictures, or

17   sounds for the purpose of executing such scheme or artifice,” in contravention of Section 1343 of

18   Title 18 of the United States Code.
19          201.    Specifically, Mr. Postle, John Does 1-10, and Jane Does 1-10 used one or more
20
     instrumentalities of wire transmissions to relay to Mr. Postle, while playing in the Stones Live
21
     Poker games, information concerning the concealed card holdings of other players in the game,
22
     with such being transmitted for the express purpose of aiding Mr. Postle in a scheme to make
23
     money from such other players by fraudulently cheating in such game; Mr. Postle, John Does 1-
24

25   10, and Jane Does 1-10, working together, directed the scheme.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 33
28
              Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 34 of 54


 1             202.    Based on a review of video footage of several Stones Like Poker games, this
 2   scheme to defraud involved transmitting to Mr. Postle, via his cellular telephone, information
 3
     concerning the concealed cards of other players, on multiple occasions.
 4
               203.    The specific mechanism(s) through which such information was fed to Mr. Postle
 5
     by John Does 1-10 and Jane Does 1-10 is known only to them as of the filing of this Complaint,
 6
     and will be learned through discovery herein; the Plaintiffs do, however, have information
 7

 8   sufficient to specifically allege wire communications to have been sent to Mr. Postle’s telephone,

 9   know such transmissions occurred during Stones Live Poker games, to allege such transmissions

10   were made for purposes of defrauding the Plaintiffs (and others), and to allege such
11
     transmissions contained information concerning the concealed cards of the Plaintiffs (and
12
     others).
13
               204.    The actions alleged in this Count I all occurred after Mr. Postle, John Does 1-10,
14
     and Jane Does 1-10 devised a scheme to defraud individuals – including the Plaintiffs – by
15

16
     having Mr. Postle cheat while playing in Stones Live Poker games.

17             205.    The fraudulent conduct alleged in this Count I occurred on at least the following

18   dates:
19                i.   July 18, 2018
20
                 ii.   July 30, 2018
21
                iii.   August 1, 2018
22
                iv.    August 3, 2018
23
                 v.    August 6, 2018
24

25              vi.    August 10, 2018

26              vii.   August 15, 2018

27
                       FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 34
28
      Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 35 of 54


 1     viii.   August 22, 2018
 2       ix.   August 29, 2018
 3
         x.    September 5, 2018
 4
         xi.   September 15, 2018
 5
        xii.   September 24, 2018
 6
       xiii.   September 26, 2018
 7

 8     xiv.    October 10, 2018

 9      xv.    October 17, 2018

10     xvi.    October 19, 2018
11
       xvii.   October 20, 2018
12
      xviii.   October 24, 2018
13
       xix.    October 29, 2018
14
        xx.    November 7, 2018
15

16
       xxi.    November 21, 2018

17     xxii.   November 26, 2018

18    xxiii.   November 28, 2018
19    xxiv.    December 5, 2018
20
       xxv.    December 12, 2018
21
      xxvi.    December 16, 2018
22
     xxvii.    December 17, 2018
23
     xxviii.   January 2, 2019
24

25    xxix.    January 7, 2019

26     xxx.    January 9, 2019

27
               FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 35
28
       Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 36 of 54


 1     xxxi.     January 12, 2019
 2     xxxii.    January 14, 2019
 3
      xxxiii.    January 16, 2019
 4
      xxxiv.     January 19, 2019
 5
       xxxv.     January 30, 2019
 6
      xxxvi.     February 9, 2019
 7

 8   xxxvii.     February 16, 2019

 9   xxxviii.    February 25, 2019

10    xxxix.     February 27, 2019
11
          xl.    March 9, 2019
12
         xli.    March 13, 2019
13
        xlii.    March 16, 2019
14
        xliii.   March 18, 2019
15

16
        xliv.    March 23, 2019

17       xlv.    March 25, 2019

18      xlvi.    April 8, 2019
19     xlvii.    April 20, 2019
20
      xlviii.    April 22, 2019
21
        xlix.    April 30, 2019
22
            l.   May 2, 2019
23
           li.   May 3, 2019
24

25        lii.   May 4, 2019

26       liii.   May 8, 2019

27
                 FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 36
28
          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 37 of 54


 1           liv.   May 13, 2019
 2            lv.   May 18, 2019
 3
             lvi.   May 20, 2019
 4
            lvii.   July 20, 2019
 5
           lviii.   July 22, 2019
 6
             lix.   July 31, 2019
 7

 8            lx.   August 3, 2019

 9           lxi.   August 5, 2019

10          lxii.   August 7, 2019
11
           lxiii.   August 14, 2019
12
           lxiv.    August 17, 2019
13
            lxv.    August 21, 2019
14
           lxvi.    September 9, 2019
15

16
           lxvii.   September 18, 2019

17        lxviii.   September 21, 2019

18          206.    The Plaintiffs are in possession of records requisite to identify the individual
19   participants in the Stones Like Poker games on each of the foregoing dates; this information is
20
     known to Stones and readily available to Mr. Postle (who participated in each such game and
21
     who has online access to complete footage of each such game). The Plaintiffs refrain from listing
22
     such information in this Complaint solely in the interest of keeping an already-lengthy pleading
23
     from becoming overly voluminous, however to the extent this Honorable Court believes such
24

25   allegations should be included herein so as to comply with governing pleading rigors, the

26   Plaintiffs are prepared to amend this Complaint to include such specific information.

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 37
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 38 of 54


 1          207.    The fraudulent conduct alleged in this Count I was carried out at Stones’
 2   eponymous facility in Citrus Heights, California.
 3
            208.    The fraudulent conduct alleged in this Count I was carried out by Mr. Postle and
 4
     his “enterprise,” as defined infra.
 5
            209.    The fraudulent conduct alleged in this Count I consists of Mr. Postle’s cheating,
 6
     as alleged passim.
 7

 8          210.    The fraudulent conduct alleged in this Count I was accomplished through the use

 9   of a cellular telephone, as described supra.

10          211.    Mr. Postle, John Does 1-10, and Jane Does 1-10 did constitute an “enterprise,” as
11
     that term is defined in Section 1961(4) of Title 18 of the United States Code, at all times
12
     relevant.
13
            212.    While the Plaintiffs do not know how many persons participated in such
14
     “enterprise,” and will need discovery to learn such information as it is uniquely known to the
15

16
     Defendants as of present, the Plaintiffs do specifically allege Mr. Postle had at least one

17   confederate, that such confederate – John Doe 1 – is the individual who caused to be transmitted

18   to Mr. Postle the information concerning other players’ Hole Cards during Stones Live Poker
19   games, and that such confederate also took steps to allay suspicions and concerns regarding Mr.
20
     Postle’s cheating so as to allow the same conduct to continue in an unabated manner for a
21
     protracted period of time in excess of one (1) year.
22
            213.    The actions of Mr. Postle, John Doe 1, and Mr. Postle’s other confederate(s) did
23
     constitute a “pattern of racketeering activity,” as that term is defined in Section 1961(5) of Title
24

25   18 of the United States Code, as individual acts of wire fraud occurred on at least sixty eight (68)

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 38
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 39 of 54


 1   separate occasions, correlating to every time Mr. Postle cheated in a Stones Live Poker game
 2   throughout the calendar years 2018 and 2019.
 3
             214.    The Plaintiffs’ property interests have been damaged through the racketeering
 4
     conduct set forth herein, as each has been deprived of monies – or the opportunity to win monies
 5
     in an honest poker game – by reason of the racketeering conduct.
 6
             215.    Specifically, most Plaintiffs have lost money to Mr. Postle, in cheated hands of
 7

 8   poker, that would not have been lost but for Mr. Postle cheating.

 9           216.    Specifically, most Plaintiffs would have derived winnings from hands of poker

10   but for their inability to do so as a result of Mr. Postle cheating.
11
             217.    Specifically, all Plaintiffs paid a rake for operation of a fair, secure and honest
12
     poker game, of which they were deprived by Mr. Postle’s cheating.
13
             WHEREFORE, the Plaintiffs respectfully pray this Honorable Court (i) enter judgment in
14
     favor of each Plaintiff, individually, and against Mr. Postle, John Does 1-10, and Jane Does 1-10,
15

16
     jointly and severally, in an amount equal to three times the damages suffered by each individual

17   Plaintiff, pursuant to the allowances of Section 1964(c) of Title 18 of the United States Code; (ii)

18   award each Plaintiff his or her respective attorneys’ fees and suit costs incurred in connection
19   with this action, and reduce the same to judgment in favor of each Plaintiff individually, with
20
     each such judgment being jointly and severally against Mr. Postle, John Does 1-10 and Jane
21
     Does 1-10, pursuant to the allowances of Section 1964(c) of Title 18 of the United States Code;
22
     and (iii) afford such other and further relief as may be just and proper.
23

24

25

26

27
                     FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 39
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 40 of 54


 1                                            Count II – Fraud
 2                        As Against Mr. Postle, John Does 1-10, and Jane Does 1-10
 3
            218.    The Plaintiffs repeat and reallege each and every foregoing paragraph of this
 4
     Complaint, as though fully set forth herein.
 5
            219.    Mr. Postle and his confederate(s) implicitly represented to all players participating
 6
     in Stones Live Poker games that Mr. Postle is a fellow honest participant in such games.
 7

 8          220.    This representation was false, as Mr. Postle and his confederate(s) were utilizing

 9   various wire communication facilities to permit Mr. Postle to cheat in such games.

10          221.    Mr. Postle and his confederate(s) had knowledge of the falsity of these
11
     representations, as their own overt conduct was required to carry out the fraud alleged herein.
12
            222.    Mr. Postle and his confederate(s) made these implicit representations with the
13
     intent to defraud others by inducing their play in Stones Live Poker games where Mr. Postle
14
     could then take their money.
15

16
            223.    The Plaintiffs herein justifiably relied on these fraudulent representations, electing

17   to wager their own hard-earned money in Stones Live Poker games believing such to be honest

18   and fair contests.
19          224.    The Plaintiffs herein have been damaged both in the form of monies lost to Mr.
20
     Postle in such Stones Live Poker games, monies paid to Stones as and for the rake, and, too, the
21
     loss of opportunity to earn monies through honest games of poker broadcast to the viewing
22
     public on a stream.
23
            WHEREFORE, the Plaintiffs respectfully pray this Honorable Court (i) enter judgment in
24

25   favor of each Plaintiff, individually, and against Mr. Postle, John Does 1-10, and Jane Does 1-10,

26   jointly and severally, in an amount equal to the damages suffered by each individual Plaintiff; (ii)

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 40
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 41 of 54


 1   enter judgment favor of each Plaintiff, individually, and against Mr. Postle, John Does 1-10, and
 2   Jane Does 1-10, jointly and severally, as and for punitive damages, in the sum of Ten Million
 3
     Dollars and No Cents ($10,000,000.00), divided pari passu between and amongst the Plaintiffs
 4
     in proration to the number of minutes they spent playing on the Stones Like Poker broadcast
 5
     from July 18, 2018 through the present; and (iii) afford such other and further relief as may be
 6
     just and proper.
 7

 8                               Count III – Negligent Misrepresentation

 9         As Against Mr. Postle, Stones, Mr. Kuraitis, John Does 1-10, and Jane Does 1-10

10          225.    The Plaintiffs repeat and reallege each and every foregoing paragraph of this
11
     Complaint, as though fully set forth herein.
12
            226.    The Defendants implicitly and explicitly herein represented the Stones Live Poker
13
     games to be honest poker games monitored and effectively regulated by a licensed gaming
14
     operator in full compliance with California law.
15

16
            227.    Mr. Postle did so through the conduct alleged supra in Count II of this Complaint.

17          228.    Mr. Kuraitis – individually and as an agent of Stones – did so when he allayed

18   suspicions of cheating by telling people Mr. Postle’s play of poker was simply on “a different
19   level,” and that Mr. Postle is “on a heater,” while also telling at least one Plaintiff that Stones
20
     undertakes a quarterly security audit of its Stones Live Poker system and assuring multiple
21
     Plaintiffs that Stones had investigated Mr. Postle’s play and cleared him.
22
            229.    Stones also made this representation implicitly by conducting Stones Live Poker
23
     games in a licensed casino, wherein there exists an implicit representation players are protected
24

25   from the cheating of other players through utilization of adequate and sufficient security

26   measures and protocols.

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 41
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 42 of 54


 1          230.    These representations were untrue, as Mr. Postle was cheating in the Stones Live
 2   Poker games from at least July 2018 onward.
 3
            231.    Mr. Postle made this representation without a reasonable basis for believing it to
 4
     be true, inasmuch as he personally knew of his own cheating conduct.
 5
            232.    Stones and Mr. Kuraitis made these representations without a reasonable basis for
 6
     believing them to be true, as they continuously concealed allegations of cheating on the part of
 7

 8   Mr. Postle, and failed to supervise the Stones Live Poker with adequate and sufficient security.

 9          233.    Stones also knew this representation to be untrue because at least one agent of

10   Stones served as a John Doe or Jane Doe confederate of Mr. Postle in aiding him with carrying
11
     out his scheme to defraud other poker players.
12
            234.    These representations were universally made with an intent to induce reliance on
13
     the part of the Plaintiffs in the form of having the Plaintiffs continue to play in the Stones Live
14
     Poker games.
15

16
            235.    The Plaintiffs did detrimentally rely on these representations by continuing to

17   play in the Stones Live Poker games.

18          236.    The Plaintiffs herein have been damaged both in the form of monies lost to Mr.
19   Postle in such Stones Live Poker games, in the form of monies paid to Stones as and for the rake,
20
     and, too, the loss of opportunity to earn monies through honest games of poker broadcast to the
21
     viewing public on a stream.
22
            WHEREFORE, the Plaintiffs respectfully pray this Honorable Court (i) enter judgment in
23
     favor of each Plaintiff, individually, and against Mr. Postle, Stones, Mr. Kuraitis, John Does 1-
24

25   10, and Jane Does 1-10, jointly and severally, in an amount equal to the damages suffered by

26   each individual Plaintiff; and (ii) afford such other and further relief as may be just and proper.

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 42
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 43 of 54


 1                                     Count IV – Negligence Per Se
 2                     As Against Mr. Postle, John Does 1-10, and Jane Does 1-10
 3
            237.    The Plaintiffs repeat and reallege each and every foregoing paragraph of this
 4
     Complaint, as though fully set forth herein.
 5
            238.    Mr. Postle and his confederate(s) “devised … [a] scheme or artifice to defraud, or
 6
     for obtaining money … by means of false or fraudulent pretenses, [and] representations,” in
 7

 8   furtherance of which they did “transmit[] or causes to be transmitted by means of wire …

 9   communication in interstate or foreign commerce, … signals, pictures, or sounds for the purpose

10   of executing such scheme or artifice,” in contravention of Section 1343 of Title 18 of the United
11
     States Code.
12
            239.    This violation of controlling law, on the part of Mr. Postle and his confederates,
13
     has caused the Plaintiffs to suffer damages in the form of monies lost to Mr. Postle in Stones
14
     Live Poker games, monies paid to Stones as and for the rake, and, too, the loss of opportunity to
15

16
     earn monies through honest games of poker broadcast to the viewing public on a stream.

17          WHEREFORE, the Plaintiffs respectfully pray this Honorable Court (i) enter judgment in

18   favor of each Plaintiff, individually, and against Mr. Postle, John Does 1-10, and Jane Does 1-10,
19   jointly and severally, in an amount equal to the damages suffered by each individual Plaintiff;
20
     and (ii) afford such other and further relief as may be just and proper.
21
                                      Count V – Unjust Enrichment
22
                                           As Against Mr. Postle
23
            240.    The Plaintiffs repeat and reallege each and every foregoing paragraph of this
24

25   Complaint, as though fully set forth herein.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 43
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 44 of 54


 1          241.    Mr. Postle won monies from the Plaintiffs through his cheating on the Stones Live
 2   Poker broadcasts.
 3
            242.    It is unjust for Mr. Postle to retain such illicit winnings when they should, as a
 4
     matter of fact and law alike, be returned to the Plaintiffs.
 5
            243.    A failure on the part of Mr. Postle to return these winnings will result in his being
 6
     unjustly enriched to the detriment of the Plaintiffs.
 7

 8          WHEREFORE, the Plaintiffs respectfully pray this Honorable Court (i) enter judgment in

 9   favor of each Plaintiff, individually, and against Mr. Postle, in an amount equal to the damages

10   suffered by each individual Plaintiff; and (ii) afford such other and further relief as may be just
11
     and proper.
12
                                           Count VI – Negligence
13
                                    As Against Stones and Mr. Kuraitis
14
            244.    The Plaintiffs repeat and reallege each and every foregoing paragraph of this
15

16
     Complaint, as though fully set forth herein.

17          245.    As the director of Stones Live Poker, Mr. Kuraitis – individually and as an agent

18   of Stones – had a duty to ensure the game was carried out in a manner reasonably free of
19   cheating, and to take reasonable steps to detect and stop any cheating from occurring.
20
            246.    Mr. Kuraitis, as a key employee in his capacity as director of Stones Live Poker –
21
     individually and as an agent of Stones – had a duty to ensure the game was carried out in a
22
     manner reasonably free of cheating, and to take reasonable steps to detect and stop any cheating
23
     from occurring, as mandated by Section 19801, et seq. of the California Business and
24

25   Professions Code (the “Gambling Control Act”).

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 44
28
             Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 45 of 54


 1            247.   Mr. Kuraitis breached this duty by not adequately investigating allegations of
 2   cheating on the part of Mr. Postle, not following such allegations with an objective examination
 3
     of Mr. Postle’s play (which would have confirmed the presence of cheating), and allowing Mr.
 4
     Postle to remain in the Stones Live Poker games.
 5
              248.   Further, Stones had a duty to the public to abide by the “strict and comprehensive
 6
     regulation of all persons, … practices, associations, and activities related to the operation of
 7

 8   lawful gambling establishments […],” as mandated by Section 19801(h) of the Gambling

 9   Control Act.

10            249.   Stones breached this duty by maintaining a control room that did not adhere to
11
     prevailing industry standards for security.
12
              250.   Stones breached this duty by not properly regulating and/or supervising Mr.
13
     Kuraitis in his capacity as a key employee in a way that would protect the public from
14
     reasonably foreseeable harm.
15

16
              251.   These breaches have caused the Plaintiffs to sustain damages, as they each

17   continued to play in poker games in which criminal fraud was being carried out; they each either

18   lost money, or lost the opportunity to maximize profit, in such games; and they have each had
19   their confidence in the fairness of poker games disrupted and disturbed.
20
              252.   The Plaintiffs have each been damaged in an amount equal to their pro rata share
21
     of the monies Mr. Postle won, as well as in a sum equal to other losses they sustained by playing
22
     in a fraudulent poker game, as well as in a sum equal to monies they paid to Stones as and for the
23
     rake.
24

25

26

27
                     FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 45
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 46 of 54


 1          253.    For the avoidance of doubt, the Plaintiffs do not claim to bring a private cause of
 2   action for violation of the Gambling Control Act; citations thereto herein are merely for purposes
 3
     of establishing one of the duties of care owed by Stones and Mr. Kuraitis to the Plaintiffs.
 4
            WHEREFORE, the Plaintiffs respectfully pray this Honorable Court enter judgment in
 5
     each of their favor, individually, and against Mr. Kuraitis and Stones, jointly and severally, in a
 6
     sum equal to the damages they have each sustained as a result of the negligence of Stones and
 7

 8   Mr. Kuraitis; and for such other and further relief as may be just and proper.

 9                                   Count VII – Constructive Fraud

10                                           As Against Stones
11
            254.    The Plaintiffs repeat and reallege each and every foregoing paragraph of this
12
     Complaint, as though fully set forth herein.
13
            255.    Stones had a legal duty to monitor the Stones Live Poker game for cheating and to
14
     take reasonable steps and measures to prevent the occurrence of cheating therein.
15

16
            256.    This duty was owed to the Plaintiffs as players in the Stones Live Poker game.

17          257.    Stones breached this duty by concealing from the Plaintiffs allegations of cheating

18   and fraud on the part of Mr. Postle.
19          258.    Stones breached this duty by allaying the suspicions of certain Plaintiffs with false
20
     assurances of a thorough investigation and quarterly audits being undertaken.
21
            259.    Stones breached this duty by maintaining a control room that did not adhere to
22
     prevailing industry standards for security.
23
            260.    The Plaintiffs herein have been damaged both in the form of monies lost to Mr.
24

25   Postle in such Stones Live Poker games, monies paid to Stones as and for the rake, and, too, the

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 46
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 47 of 54


 1   loss of opportunity to earn monies through honest games of poker broadcast to the viewing
 2   public on a stream.
 3
            WHEREFORE, the Plaintiffs respectfully pray this Honorable Court (i) enter judgment in
 4
     favor of each Plaintiff, individually, and against Stones, in an amount equal to the damages
 5
     suffered by each individual Plaintiff; (ii) enter judgment favor of each Plaintiff, individually, and
 6
     against Stones, as and for punitive damages, in the sum of Ten Million Dollars and No Cents
 7

 8   ($10,000,000.00), divided pari passu between and amongst the Plaintiffs in proration to the

 9   number of minutes they spent playing on the Stones Like Poker broadcast from July 18, 2018

10   through the present; and (iii) afford such other and further relief as may be just and proper.
11
                                            Count VIII – Fraud
12
                                    As Against Stones and Mr. Kuraitis
13
             261. The Plaintiffs repeat and reallege each and every foregoing paragraph of this
14
     Complaint, as though fully set forth herein.
15

16
             262. Mr. Kuraitis, in his capacity as an employee and agent of Stones, expressly told

17   Ms. Brill, Ms. Mills, and Mr. Goone (the “Stones Fraud Victims”) there was no cheating in the

18   Stones Live Poker broadcast.
19           263. Mr. Kuraitis further informed the Stones Fraud Victims a thorough investigation
20
     of such cheating allegations had occurred or would be occurring.
21
             264. Mr. Kuraitis knew, or should have known, these representations to be false; had
22
     he reviewed the cumulative footage of Mr. Postle’s play, it would have revealed cheating to be
23
     rampant, and it is not possible for any putative investigation carried out to have been thorough
24

25   and such would have revealed the cheating underlying this Complaint.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 47
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 48 of 54


 1           265. The Stones Fraud Victims relied on these counterfactual representations in
 2   continuing to play on Stones Live Poker; had they known the game to be fraudulent, they would
 3
     have declined to further participate in the game.
 4
             266. The Stones Fraud Victims have been damaged by these representations in an
 5
     amount equal to their pro rata share of the monies Mr. Postle won, as well as in a sum equal to
 6
     other losses they sustained by playing in a fraudulent poker game, as well as in a sum equal to
 7

 8   monies paid to Stones as and for the rake.

 9           267. The fraudulent representation made to the Stones Fraud Victims, by Mr. Kuraitis,

10   while acting for himself and on behalf of Stones, are particularly outrageous, as they served to
11
     allow the continuation of the largest known fraud in the modern history of live poker.
12
            WHEREFORE, the Stones Fraud Victims respectfully pray this Honorable Court (i) enter
13
     judgment in their favor, individually, and against Mr. Kuraitis and Stones, jointly and severally,
14
     in an amount equal to their pro rata share of the monies Mr. Postle won, as well as in a sum equal
15

16
     to other losses they sustained by playing in a fraudulent poker game; (ii) alternatively, enter

17   judgment in their favor, individually, and against Mr. Kuraitis and Stones, jointly and severally,

18   in an amount equal to the rake collected by Stones in all Stones Poker Live games enumerated
19   herein (iii) enter judgment in their favor, individually, and against Mr. Kuraitis and Stones,
20
     jointly and severally, as and for punitive damages, in the sum of Ten Million Dollars and No
21
     Cents ($10,000,000.00), divided pari passu between and amongst the Stones Fraud Victims in
22
     proration to the number of minutes they spent playing on the Stones Like Poker broadcast from
23
     January 1, 2019 through the present; and (iv) afford such other and further relief as may be just
24

25   and proper.

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 48
28
          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 49 of 54


 1                                           Count IX – Libel
 2                                           As Against Stones
 3
            268.    The Plaintiffs repeat and reallege each and every foregoing paragraph of this
 4
     Complaint, as though fully set forth herein.
 5
            269.    After Ms. Brill made public her suspicions of Mr. Postle cheating on the Stones
 6
     Live Poker broadcast, Stones responded by asserting, on a publicly-available social media
 7

 8   account, inter alia, “The recent allegations are completely fabricated.”

 9          270.    This statement was and is demonstrably counterfactual; the precise allegations

10   made by Ms. Brill – that there is anecdotal and circumstantial evidence to believe someone has
11
     been cheating on the Stones Live Poker broadcast – were truthful in nature, objective in nature,
12
     and genuine in nature.
13
            271.    As a direct and proximate result of Stones accusing Ms. Brill of making
14
     “completely fabricated” allegations, Ms. Brill suffered bullying, harassment, and emotionally-
15

16
     taxing non-physical attacks on social media and elsewhere.

17          272.    While Ms. Brill was rapidly acquitted of this libelous statement by third party

18   members of the poker community who made public their ad hoc investigations, she nonetheless
19   suffered the emotional duress of having her integrity and reputation sullied for a period of days
20
     before such acquittal could be brought about by the mitigating efforts of third party individuals.
21
            273.    Ms. Brill brings this Count IX solely to seek nominal damages, and in an effort to
22
     highlight Stones’ efforts to coverup the criminal activity alleged passim as being so pervasive as
23
     to extend to libeling one of the individuals who played on the Stones Live Poker game; she does
24

25   not seek any damages correlative to the mental toll such libelous conduct took on her, nor does

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 49
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 50 of 54


 1   she seek any lost compensation nor any reputational damages, as the mitigation of Stones’
 2   conduct, by the poker community at large, has served to restore Ms. Brill’s good name.
 3
            WHEREFORE, Ms. Brill respectfully prays this Honorable Court enter judgment against
 4
     Stones, and in her favor, in the sum of One Thousand Dollars and No Cents ($1,000.00), and for
 5
     such other and further relief as may be just and proper.
 6
                               Count X - Consumers Legal Remedies Act
 7

 8                                           As Against Stones

 9          274.    The Plaintiffs repeat and reallege each and every foregoing paragraph of this

10   Complaint, as though fully set forth herein.
11
            275.    In operating each of the Stones Live Poker games referenced supra, and
12
     collecting a rake in each such game as and for, inter alia, the provision of appropriate safeguards
13
     and security befitting a game played at an RFID Table, Stones represented it was furnishing
14
     services having the characteristic of being secure and honest in nature, in contravention of
15

16
     Section 1770(a)(5) of the California Civil Code.

17          276.    In operating each of the Stones Live Poker games referenced supra, and

18   collecting a rake in each such game as and for, inter alia, the provision of appropriate safeguards
19   and security befitting a game played at an RFID Table, Stones represented the Stones Like Poker
20
     games to be of an honest, secure, and safe quality and standard, featuring appropriate security
21
     protocols to prevent cheating through illicit utilization of the RFID Table, in contravention of
22
     Section 1770(a)(7) of the California Civil Code.
23
            277.    Stones specifically represented to Ms. Brill it had investigated allegations of Mr.
24

25   Postle’s cheating, with such representation concerning the characteristic of a service (the Stones

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 50
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 51 of 54


 1   Live Poker games) Stones was providing, in contravention of Section 1770(a)(5) of the
 2   California Civil Code.
 3
            278.    On February 15, 2020, the Plaintiffs, by and through counsel, transmitted to
 4
     Stones, by and through counsel (via electronic mail), a demand for remediation of the damages
 5
     flowing from these statutorily-proscribed practices, asking Stones to, inter alia, “identify and
 6
     refund all players any and all monies lost in any hand in which Michael Postle participated, in
 7

 8   any Stones Live poker game between July 18, 2019 and the present.”

 9          279.    This demand was later transmitted to Stones’ counsel through certified mail.

10          280.    Stones has not complied with the Plaintiffs’ demand.
11
            WHEREFORE, the Plaintiffs respectfully pray this Honorable Court (i) enter judgment in
12
     their favor, individually, and against Stones, in an amount equal to their pro rata share of the
13
     monies Mr. Postle won, as well as in a sum equal to other losses they sustained by playing in a
14
     fraudulent poker game, pursuant to the allowances of Section 1780(a)(1) of the California Civil
15

16
     Code; (ii) alternatively, enter judgment in their favor, individually, and against Stones, in an

17   amount equal to the rake collected by Stones in all Stones Poker Live games enumerated herein,

18   pursuant to the allowances of Section 1780(a)(1) of the California Civil Code; (iii) enter
19   judgment in their favor, individually, and against Stones, as and for punitive damages, in the sum
20
     of Ten Million Dollars and No Cents ($10,000,000.00), divided pari passu between and amongst
21
     the Stones Fraud Victims in proration to the number of minutes they spent playing on the Stones
22
     Like Poker broadcast from January 1, 2019 through the present, pursuant to the allowances of
23
     Section 1780(a)(4) of the California Civil Code; (iv) award them their reasonably attorneys’ fees
24

25   and court costs in connection with this litigation, pursuant to the allowances of Section 1780(e)

26

27
                    FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 51
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 52 of 54


 1   of the California Civil Code; and (v) afford such other and further relief as may be just and
 2   proper.
 3
                                        Count XI – Negligence Per Se
 4
                                            As Against Mr. Postle
 5
               281.   The Plaintiffs repeat and reallege each and every foregoing paragraph of this
 6
     Complaint, as though fully set forth herein.
 7

 8             282.   Section 337x of the California Penal Code provides, “It is unlawful to cheat at any

 9   gambling game in a gambling establishment.”

10             283.   This provision is intended to protect players participating in games at California
11
     gambling establishments from such cheating.
12
               284.   The Plaintiffs, as poker players engaged in poker games at Stones (a California
13
     gambling establishment), fall within the class of persons sought to be protected by this statute.
14
               285.   Mr. Postle violated this statute by cheating in Stones Live Poker games, as alleged
15

16
     passim.

17             286.   The Plaintiffs have been damaged by these Mr. Postle’s criminal conduct in an

18   amount equal to their pro rata share of the monies Mr. Postle won, as well as in a sum equal to
19   other losses they sustained by playing in a fraudulent poker game, as well as in a sum equal to
20
     monies paid to Stones as and for the rake.
21
     WHEREFORE, the Plaintiffs respectfully pray this Honorable Court (i) enter judgment in favor
22
     of each Plaintiff, individually, and against Mr. Postle, in an amount equal to the damages
23
     suffered by each individual Plaintiff; and (ii) afford such other and further relief as may be just
24

25   and proper.

26                    [JURY DEMAND AND SIGNATURE ON FOLLOWING PAGE]

27
                      FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 52
28
           Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 53 of 54


 1

 2                                                Jury Demand
 3
             Pursuant to, and in accordance with, the allowances of Federal Rule of Civil Procedure
 4
     38, the Plaintiffs pray a trial by jury on all matters so triable.
 5

 6
     Dated this 25th day of March, 2020.
 7

 8

 9                                                     Respectfully Submitted,

10
                                                       THE VERSTANDIG LAW FIRM, LLC
11
                                                       By: /s/ Maurice B. VerStandig
12                                                     Maurice B. VerStandig (pro hac vice)
                                                       1452 W. Horizon Ridge Pkwy, #665
13
                                                       Henderson, Nevada 89012
14                                                     Telephone: (301) 444-4600
                                                       Facsimile: (301) 576-6885
15                                                     mac@mbvesq.com
                                                       Counsel for the Plaintiffs
16

17

18
                                        CERTIFICATE OF SERVICE

19           I hereby certify that on this 25th day of March, 2020, I caused a true and correct copy of

20   the foregoing to be served upon the following persons via this Honorable Court’s CM/ECF
21   system:
22
     Michael L. Lipman, Esq.
23   Karen Lehmann Alexander, Esq.
     Duane Morris LLP
24   750 B Street
     Suite 2900
25   San Diego, CA 92101
     Counsel for King’s Casino, LLC
26

27
                     FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 53
28
          Case 2:19-cv-02027-WBS-AC Document 40 Filed 03/25/20 Page 54 of 54


 1
     Heather U. Guerena, Esq.
 2   Heather U. Guerena, Attorney at Law
 3
     7727 Herschel Avenue
     La Jolla, CA 92037
 4   Counsel for King’s Casino, LLC

 5   Mark Mao, Esq.
     Boies Schiller Flexner LLP
 6   44 Montgomery Street, 41st Floor
     San Francisco, CA 94104
 7
     Counsel for King’s Casino, LLC
 8
     Richard Pachter, Esq.
 9   Law Offices of Richard Pachter
     555 University Avenue, Suite 200
10   Sacramento, CA 95825
     Counsel for Justin Kuraitis
11

12          I further certify that I have caused a true and accurate copy of the foregoing to be served

13   on the following person via United States Mail, postage prepaid:

14
     Michael L Postle
15   3724 Deerwalk Way
16
     Antelope, California 95843

17
                                                          /s/ Maurice B. VerStandig
18                                                        Maurice B. VerStandig
19

20

21

22

23

24

25

26

27
                   FIRST AMENDED COMPLAINT AND DEMAND FOR TRIAL BY JURY - 54
28
